Electronically Filed
                                                     Supreme Court
                                                     SCCQ-11-0000747
                                                     28-NOV-2011
                                                     12:29 PM



                       NO. SCCQ-11-0000747


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



             BERT VILLON and MARK APANA, Plaintiffs,


                               vs.


   MARRIOTT HOTEL SERVICES, INC., dba WAILEA MARRIOTT RESORT,

                           Defendant.


-----------------------------------------------------------------
       RENELDO RODRIGUEZ and JOHNSON BASLER, on behalf of

    themselves and all others similarly situated, Plaintiffs,


                               vs.


           STARWOOD HOTELS & RESORTS WORLDWIDE, INC.,

            dba WESTIN MAUI RESORT & SPA, Defendant.



                       ORIGINAL PROCEEDING


                              ORDER

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Upon consideration of the plaintiffs' motion for


reconsideration of the November 8, 2011 ruling on the certified


question, it appears that the motion for reconsideration -- filed


on November 21, 2011 -- was not filed within 10 days after the


filing of the November 8, 2011 ruling.   See HRAP 40(a) ("A motion


for reconsideration may be filed by a party only within 10 days


after the filing of the opinion, dispositional order, or ruling

unless by special leave additional time is granted during such


period by a judge or justice of the appellate court involved."). 


Therefore,


          IT IS HEREBY ORDERED that the motion for


reconsideration is denied as untimely.


          DATED: Honolulu, Hawai'i, November 28, 2011.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ James E. Duffy, Jr.

                              /s/ Sabrina S. McKenna




                                2